    Case: 1:21-cv-00341 Document #: 71 Filed: 02/26/21 Page 1 of 1 PageID #:1331




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                      )
CHRISTINE M. FINNEGAN                 ) Case No.: 1:21-cv-341
                                      )
                    Plaintiff,        )
                                      )
                 v.                   )
                                      )
JAMES MENDRICK, et al.                ) Honorable Judge Steven C. Seeger
                                      )
                    Defendants.       )

                SUPPLEMENTAL DECLARATION OF NURY MARCELO

       I, NURY MARCELO, being first duly sworn upon oath, state that I have personal
knowledge of the facts set forth herein, that I am competent to testify and if called to testify
would state as follows:
   1. I am the Health Service Administrator for DuPage County Jail (DCJ). I am a licensed
      RN, BSN, MSN, NCCHC/CCHP-RN.

   2. As the health service administrator at DuPage County Jail, I work in conjunction with the
      Jails’ physicians to provide medical treatment to inmates in DCJ custody, which includes
      Medication Assisted Treatment (MAT) for inmates suffering from Opiate Use Disorder
      (OUD) in custody of the Sheriff of DuPage.

   3. DCJ physicians have approved Christine Finnegan for receipt of methadone. Her care for
      said purpose has been transferred to the Stonybrook Clinic. Ms. Finnigan will continue
      receiving her methadone prescription for the duration of her incarceration so long as she
      does not develop any health issue which contraindicates continuing methadone treatment.

   4. I have read the statements contained in this Declaration. The statements contained in this
      Declaration are true and correct to the best of my knowledge and belief.


I have read the foregoing and affirm that the facts contained herein are true and correct to the
best of my knowledge and belief.
   FURTHER DECLARANT SAYETH NAUGHT.
Dated: February 26, 2021
                                                                      MARCELO
